Title: To Thomas Jefferson from Mayer & Brantz, 25 November 1806
From: Mayer & Brantz
To: Jefferson, Thomas


                        
                            Sir,
                            Baltimore 25th. Novemr. 1806.
                        
                        In reply to the Letter You did us the honor to write on the 22d. inst. we transmit  enclosed a Bill of
                            Lading for the Box of Books receiv’d for you, which we have put on board the Sloop Olivebranch, to sail for Georgetown as
                            soon as the wind will permit. We must beg to be excused, Sir, from charging an advance on this small parcel of books, the
                            importation of which we did not consider as a mercantile transaction; nor should we have made any such charge, if Mr.
                            Reibelt had remained here.
                  We have the honor to be, with the highest consideration, Sir, Your most obedient and most
                            humble Servants
                        
                            Mayer & Brantz.
                        
                    